Permit me, Sir, on
behalf of the Uganda delegation, to congratulate you most
warmly on your well-deserved unanimous election to the
presidency of the General Assembly at its forty-ninth
session. Your election is a recognition by our


Organization of your exemplary personal qualities. It is,
indeed, a great honour to your country, Côte d’Ivoire, with
which Uganda enjoys warm fraternal relations. I am
confident that, with your skills and experience, you will be
able to guide our deliberations to a successful conclusion.
I wish to pledge Uganda’s full support and cooperation to
you in your endeavours.
I also wish to pay special tribute to your predecessor,
His Excellency Mr. Samuel Insanally of Guyana, for the
able manner in which he steered the work of the forty-
eighth session of the General Assembly.
Our appreciation goes to the Secretary-General,
Mr. Boutros Boutros-Ghali, for his courageous and clear-
sighted leadership of the Organization.
At the outset, let me say how warmly Uganda
welcomes the presence in our midst of a new South Africa,
born on the principles of equality, justice and democratic
governance. I wish to pay a special tribute to His
Excellency President Nelson Mandela and other leaders of
the South African liberation movements, and to
Mr. de Klerk, for their vision and statesmanship, which
enabled the United Nations to achieve one of the key long-
sought objectives of Africa.
Since the last session of the General Assembly, several
developments have taken place in the international arena;
some of these have offered hope and encouragement, while
others have led to frustration and despair. In many
countries, peace, the rule of law and democratic governance
are being consolidated. However, in some others, such as
Angola, Somalia, Liberia and Bosnia and Herzegovina,
conflicts have caused untold suffering, loss of life and
destruction of property, and have contributed to the
staggering numbers of refugees and displaced persons, with
the attendant negative consequences.
The Office of the United Nations High Commissioner
for Refugees estimates the number of refugees and
displaced persons worldwide to be over 23 million and
26 million respectively. Africa is estimated to have over
32 per cent and Asia over 25 per cent of the total refugees.
Seven countries in Africa are among the top 10 countries of
origin of refugees. Most of these refugees and displaced
persons have fled as a consequence of conflicts, mainly
within nations, but to a lesser extent between nations. This
is a vivid, awesome picture for Africa in particular, and for
developing countries in general.
Uganda welcomes the increasing priority attention
being given by the United Nations to the resolution of
conflicts in Africa and elsewhere, especially the emphasis
given by the Secretary-General in “An Agenda for Peace”
to preventive diplomacy and peacemaking. We agree
with his view that security, socio-economic well-being,
environmental sustainability and the protection of human
rights are closely interdependent and interlocked in a
mutually reinforcing manner. They should therefore be
addressed in tandem in order to avert conflicts and their
attendant negative effects, such as the outflow of political
and economic refugees, capital flight and brain drain.
We welcome the establishment of the OAU
Mechanism for Conflict Prevention, Management and
Resolution. Such a mechanism is useful for confidence-
building among rival parties and can facilitate peaceful
resolution of conflicts. Uganda is committed to making
the OAU Mechanism effective and usable. We urge the
United Nations and the international community to lend
it the requisite support.
The situation in Somalia remains tense and fragile
with serious negative implications for peace, national
reconciliation and orderly provision of humanitarian
assistance. Uganda supports the new emphasis by the
international community on seeking a political settlement
to the Somalia conflict. Uganda urges all Somali groups
and factions to put behind them fear and mistrust, and to
begin to implement all commitments they undertook in
the Nairobi Declaration on National Reconciliation in
order to pave the way for the implementation of the
Addis Ababa Agreements, including the establishment of
transitional administrative mechanisms. We commend the
United Nations Operation in Somalia (UNOSOM II) for
facilitating the flow of humanitarian assistance and we
urge continued international support to Somalia.
As regards Liberia, Uganda was encouraged by steps
taken to begin the implementation of the Cotonou
Agreement, namely the establishment of the Liberia
National Transitional Government and the initiation of the
process of disarmament and demobilization of various
combatants. However, we are disappointed by the
increasingly tense military situation on the ground, both
within and between parties, which has brought the process
of disarmament and demobilization to a virtual standstill.
We urge all parties to show seriousness to the process of
peace and national reconciliation as this is vital for
continued international support and a continued presence.
2


Uganda welcomes steps taken so far by the
Government of Mozambique and RENAMO to implement
the general peace agreement. We urge the parties to remain
committed to the peace agreement and to respect the
outcome of the elections scheduled for 27 and
28 October 1994. We commend the United Nations
Operation in Mozambique (UNOMOZ), which has helped
to engender confidence among the parties — vital for the
successful implementation of the peace agreement — and
we urge continued international assistance to Mozambique,
especially in the resettlement of refugees and displaced
persons.
The situation in Angola remains a matter of concern
to the international community despite ongoing Lusaka
negotiations between the Government of Angola and
UNITA. The people of Angola continue to suffer from
indiscriminate killings and destruction of property. My
delegation urges the parties concerned, especially UNITA,
to demonstrate flexibility, realism, political will, tolerance
and compromise, which are necessary for peace and
national reconciliation.
The civil war in southern Sudan has continued to
escalate, with an enormous loss of lives, destruction of
property and a large number of refugees and displaced
persons. Uganda alone hosts an estimated 300,000
Sudanese refugees. We urge the parties to the conflict to
set their sights on the common good and mutual
accommodation in the ongoing regional efforts — in
particular, the Inter-Governmental Authority for Drought
and Development (IGADD) initiative — which are aimed
at finding a durable political settlement.
As regards Western Sahara, Uganda is concerned at
the slow progress towards the holding of a United Nations
supervised referendum on self-determination of the people
of that territory. We appeal to the parties to overcome their
differences and enable a just and impartial referendum to be
effected.
The systematic and widespread massacres of civilians
which took place in Rwanda were tragic and deplorable.
Uganda supports the setting up by the Secretary-General, on
29 July 1994, of an impartial commission of experts to
investigate violations of international humanitarian law and
acts of genocide committed in Rwanda with a view to
identifying persons responsible for those violations and
bringing them to justice. This should contribute to the
process of national reconciliation. We are encouraged by
the declaration of the Government in Rwanda that it will be
guided by the spirit of the Arusha Peace Agreement as a
framework for peace and national reconciliation and for
its support for the regional initiatives on the problem of
Rwandese refugees. Similarly, we also appeal for
assistance to be extended to local populations in
neighbouring countries that are hosting the refugees, in
order to mitigate the adverse socio-economic and
environmental effects they are facing as a result of the
influx of refugees.
Uganda congratulates the Governments of South
Africa and Namibia for settling, through peaceful means,
their long-standing dispute over Walvis Bay and the
offshore islands.
Uganda notes the flexibility shown by the Libyan
Arab Jamahiriya with regard to implementation of
Security Council resolution 731 (1992). We hope that this
will contribute to a peaceful resolution of the problem.
Uganda welcomes the initiation of Palestine self-rule
in the Gaza Strip and Jericho. We commend Chairman
Arafat and Prime Minister Rabin for their political
steadfastness, which made this possible. We encourage
them to continue working together to resolve all
outstanding issues for the full implementation of Security
Council resolutions 242 (1967) and 338 (1973). We
appeal to the international community to provide
increased assistance to Palestine which is needed for
reconstruction and development.
We express our satisfaction over the signing by
Jordan and Israel of the Washington Declaration by which
the two countries mutually agreed to end the state of war
between them. This should go a long way in helping to
build confidence, facilitating the normalization of
relations, concluding a formal peace treaty between the
two countries and between Israel and other countries in
the region.
Uganda supports efforts with a view to the peaceful
resolution of the problem in the Korean peninsula and
urges all parties to work together to create an atmosphere
that will help ease the tension and that is conducive to
negotiating a durable political settlement of the Korean
problem.
Uganda welcomes the developments in Haiti directed
towards the return of President Aristide and the
restoration of a democratically elected Government in that
country.
3


Uganda is deeply concerned over the continuing
genocide and "ethnic cleansing" in Bosnia and Herzegovina.
We urge the United Nations and the international
community to act decisively and to take appropriate steps
to end hostilities in accordance with relevant resolutions of
the General Assembly and the Security Council, as well as
the peace plan of the Contact Group and to create an
environment conducive to a smooth and timely flow of
humanitarian assistance to the people affected.
Uganda is encouraged by some positive developments
that have taken place in the area of disarmament. We note
the ongoing formal negotiations on a comprehensive
nuclear-test-ban treaty (CTBT), under the auspices of the
Conference on Disarmament, and urge successful
completion of the CTBT prior to the convening of the
Review Conference on the Treaty on the Non-Proliferation
of Nuclear Weapons (NPT) to be held early in 1995. As a
State Party to the NPT, and in the context of the
preparatory process and review of the Treaty, Uganda will
seek the removal of all imbalances in the NPT and the
securing of adequate technical assistance for developing
countries in the peaceful application of nuclear technology.
We also note the progress that is being made to strengthen
the Convention on the Prohibition of the Development,
Production and Stockpiling of Bacteriological (Biological)
and Toxin Weapons and on their Destruction through
measures such as mandatory data exchanges and periodic
on-site visits. These measures are useful in engendering
confidence in compliance and in helping minimize
violations of the Convention. We are also encouraged by
the possibility of the entry into force in mid-1995 of the
1993 chemical weapons Convention.
The treaty on an African nuclear-free zone will be yet
another important landmark for peace in Africa. Uganda
urges its timely and successful conclusion.
It is imperative to consolidate achievements so far
recorded in the area of nuclear testing and non-proliferation
in order to lay firm ground on which to make progress in
other new and more challenging areas of disarmament.
Uganda is committed to the full respect and universal
enjoyment of human rights. We reaffirm our support for
the Declaration and Programme of Action on human rights,
and welcome the appointment of the United Nations High
Commissioner for Human Rights. For its part, Uganda has
established a human rights national focal point within the
Justice Department aimed at enhancing public awareness
and developing national capacity in the observance and
promotion of human rights in the country. My delegation
wishes to pay special tribute to all countries that have
extended support to Uganda in this vital area of our
development, and we appeal for continued support.
Uganda is committed to democracy, good
governance and the rule of law. A democratization
process in the country is well under way. The
Constituent Assembly was successfully elected on
28 March 1994. The Assembly is currently debating a
draft constitution, which is expected to be finalized and
promulgated by the end of 1994. That will be followed
by nationwide presidential and legislative elections in
early 1995.
Uganda is concerned about the current trends in the
global economy which continue to weigh unfavourably on
many developing countries, particularly in sub-Saharan
Africa. Excruciating external indebtedness remains a
major impediment to our development. Many of our
countries are spending large proportions of meagre export
earnings on debt-servicing alone. For instance, as of
30 June 1994 Uganda had a total external public sector
debt of $2.99 billion — over 80 per cent of estimated
gross domestic product for the 1993-1994 financial year.
Contractual debt-servicing was $185 million — almost
76 per cent of export earnings; while arrears to be cleared
were $222 million — or 91 per cent of export earnings.
The situation is compounded by the fact that 77 per cent
of the total stock of debt, which is the portion owed to
multilateral and bilateral institutions, is currently ineligible
for restructuring or reduction.
The problem of external indebtedness is further
aggravated by unfavourable terms of trade, especially the
collapse of our export commodity prices, severely
contracted resource inflows and limited access to
technology. In addition to these unfavourable conditions,
most of our countries are implementing stringent
economic reforms, with their attendant adverse
socio-economic implications for our people. This
notwithstanding, some countries, including Uganda, are
registering positive economic growth and controlling
inflation.
For economic reforms to succeed in our countries,
all creditors, including multilateral institutions, should
adopt enhanced measures that go beyond
debt-rescheduling in order to bring about a substantial
reduction in our total stock of debt. Such measures
should include substantial debt cancellation or conversion
into grants and/or other innovative schemes such as the
use of reserves, a new issue of special drawing rights and
4


debt swaps. In this regard Uganda endorses the conclusion
of the recent Jakarta Non-Aligned Movement Ministerial
Meeting on “Debt and Development: Sharing of
Experiences” and also endorses the recent proposal by the
British Chancellor of the Exchequer on measures to resolve
the debt problem of the poorest countries.
Equally, there is a need significantly to increase
resource in-flows to our countries — for example, through
increased levels of official development assistance; foreign
direct investment in areas such as manufacturing,
agricultural processing and tourism; and the provision of
remunerative commodity prices. Uganda, in the context of
the preparatory process and next year’s mid-term global
review of the Programme of Action for the Least
Developed Countries, will also seek the adoption of similar
measures in favour of the least developed countries.
As regards the Uruguay Round, Uganda urges that in
the implementation of the provisions of the Final Act
special offsetting measures be adopted to obviate adverse
effects that are likely to arise from the erosion of special
preferences currently enjoyed by some developing countries
under arrangements such as the Programme of Action for
the Least Developed Countries and Lomé IV. Further, the
way should be eased for more developing countries to gain
increased access to international markets for their products,
in order to augment their export earnings. We also urge
that the necessary assistance be provided to enhance our
capacity to produce value-added goods and services for
international markets.
The Secretary-General’s “Agenda for Development”,
which has been submitted to this session of the General
Assembly, provides a useful framework for political
dialogue between the North and the South on practical
measures to make operational the international policies,
programmes and actions on development which have so far
been adopted by the international community. My
delegation supports this initiative. As we elaborate on the
Agenda, we should be guided by the overall objective of
effecting a substantial, rapid improvement in the quality of
life in developing countries, through the eradication of
poverty and the provision of basic needs, namely, nutrition,
shelter, health and education. Equally, we endorse the
proposal made by Brazil for the convening of a United
Nations conference on development some time in 1996.
Uganda welcomed the fact that the General Assembly,
in its resolution 48/214 on the United Nations New Agenda
for the Development of Africa in the 1990s, agreed to
address the full range of issues related to the diversification
of African economies, with particular attention to be
given to the issue of the establishment of a diversification
fund for African commodities. Uganda attaches great
importance to the establishment of such a fund. We
appeal to our developed partners to be understanding and
flexible in the negotiations in order to enable the facility
to be put in place as soon as possible.
The international economic system dictates that we
enlarge our economic horizons beyond national
boundaries in order to widen our markets. Uganda
welcomes the coming into force, of the Organization of
African Unity (OAU) Abuja Treaty establishing the
African Economic Community, which provides a useful
framework for coordination of African development
efforts at the continental level. In order to succeed,
efforts to be pursued at subregional levels should be well
coordinated and rationalized. Uganda is committed to full
implementation of the Treaty for the Common Market for
Eastern and Southern Africa (COMESA) and the Arusha
Treaty on revived East African cooperation. We appeal
to the international community to provide requisite
assistance to support our regional integration efforts in
order to strengthen or create infrastructures that facilitate
the movement of goods and services.
Uganda reaffirms its support for Agenda 21 and
other agreements on sustainable development adopted in
Rio de Janeiro. However, it is necessary that the Rio
political momentum be translated into practical measures
to implement all commitments agreed upon, especially
with regard to the provision of financial resources and the
transfer of technology to developing countries. For its
part, Uganda is committed to addressing all causes and
effects of environmental degradation, particularly poverty.
For instance, we are sparing no efforts in seeking ways
and means to exploit our enormous potential in
hydroelectric power and solar energy, which are
environmentally sound and are economic alternatives to
wood fuels. This will help stem the current widespread
forest depletion. We appeal to the international
community to support our efforts in the area of
sustainable development.
The most important outcome of the Cairo
Conference on population was the endorsement of the
view that the problem of population is not just a question
of numbers; rather, the critical issue is that of human
development and welfare. In this regard, the challenge is
to improve people's standard of living in such areas as the
provision of education and health, housing, transportation,
clean water and sanitation, and to eradicate poverty. In
5


developing countries especially, population problems that
arise from irresponsible parenthood are ultimately a result
of socio-economic despair and ignorance, and these demand
our foremost attention.
As a follow-up to the 1990 Programme of Action on
children, Uganda has established the National Council for
Children to oversee national activities aimed at their
protection, promotion and development.
We support the convening of the Copenhagen World
Summit for Social Development in March 1995 to address
issues of poverty- eradication, productive employment and
social integration, which we hope will lead to the
improvement of standards of living, especially in the most
impoverished countries. We also support the convening of
the Beijing Fourth World Conference on Women in 1995
to devise measures for the enhancement of gender equality
and the empowerment of women. Uganda will continue to
participate actively in the preparatory processes of both
meetings.
The reform of the Security Council, in our view,
should aim at achieving greater transparency in its methods
of work, making it more democratic in decision-making and
reflective of the increased United Nations membership in its
composition. We therefore support the proposal to expand
its membership. However, in our view, its expansion
should increase the number of seats for developing
countries on an equitable regional basis, to reflect the
increased membership of developing countries in the United
Nations and the fact that the agenda of the Security Council
is increasingly dominated by issues of concern and interest
to developing countries, such as conflict-resolution and
humanitarian emergencies. As regards the Council's
decision-making procedures, our view is that a
proportionate number of developing countries, including
African countries, should be accorded rights and
responsibilities similar to those currently exercised by
permanent members of the Security Council.
Our legacy to future generations is to put in place a
firm institutional framework that can adequately and
equitably respond to the interests and concerns of all
mankind, rich and poor alike. This is the challenge that
faces our Organization as we enter the fiftieth anniversary
year of the United Nations.
